                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DALE A. WILKERSON                                  §
                                                   §
v.                                                 §    Civil Action No. 4:15-CV-00540
                                                   §    Judge Mazzant
UNIVERSITY OF NORTH TEXAS,                         §
By and Through its Board of Regents                §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant University of North Texas’s (“UNT” or

“University”), by and through its Board of Regents, Motion for Summary Judgment (Dkt. #122).

Having considered the motion and the relevant pleadings, the Court finds that the motion should

be denied (Dkt. #122).

                                         BACKGROUND

       Plaintiff Dale A. Wilkerson filed suit against UNT and its administrators on August 10,

2015 (Dkt. #1). Plaintiff initially alleged six causes of action against the Defendants (Dkt. #1 at

pp. 22–31). After three years of litigation, multiple dispositive motions, and an interlocutory

appeal to the United States Court of Appeals for the Fifth Circuit, only one claim and one

Defendant remain—Plaintiff’s Title IX retaliation claim against UNT (Dkt. #42; Dkt. #85; Dkt.

#86; Dkt. #92; Dkt. #96; Dkt. #108 at ¶¶ 82–92); see Wilkerson v. Univ. of N. Tex. By & Through

Bd. of Regents, 878 F.3d 147 (5th Cir. 2017), reh’g denied, (Jan. 30, 2018).

       The Fifth Circuit summarized the facts of this case on appeal:

               [UNT] is a state institution with a formal tenure track. Plaintiff . . .
               was never on that track. He was instead an untenured lecturer in the
               University’s Department of Philosophy and Religion Studies from
               2003 to 2014. For the first eight years, he and the University entered
               separate, one-year teaching contracts. In 2011, Wilkerson became
               the Philosophy Department’s “Principal Lecturer.”
Wilkerson’s “Principal Lecturer” contract provided a “temporary,
non-tenurable, one-year appointment with a five-year commitment
to renew at the option of the University.” As he was signing that
contract, Wilkerson avers, the department chair [Patricia
Glazebrook] explained that the optional-renewal provision was “a
convenience” in place only “in the event a reduction in workforce
were necessary” or “in the event of a major policy violation.” But
the written agreement included this integration clause: “No previous
written or oral commitment will be binding on the University except
as specified in this letter” and its attachments.

....

Twice the University renewed Wilkerson’s contract. It was during
his first renewed term—in March 2013—that Wilkerson attended a
student-recruitment party hosted by the department’s then-Director
of Graduate Studies. There, Wilkerson met C.B., a 26-year-old,
incoming graduate student. The two had a brief relationship.
Several times in June 2013 they met at Wilkerson’s house. Twice
they kissed. A few weeks later, C.B. joined Wilkerson and another
female grad student on an overnight trip from Dallas to Memphis.
As the complaint tells it, the three shared a hotel room and a platonic
evening.

By September 2013, Wilkerson had become his department’s
Director of Graduate Studies and C.B. had matriculated. A few
months passed before C.B. filed a formal complaint with the
University, contending that Wilkerson sexually harassed her the past
summer. Those allegations complicated Wilkerson’s renewal
process. When prodded why the school had not yet renewed
Wilkerson’s contract, Glazebrook told him that his renewal hinged
on an internal investigation. That inquiry, headed by the
University’s Office of Equal Opportunity (OEO), found no violation
of the University’s consensual relationship policy and insufficient
evidence of sexual harassment.

Glazebrook then checked with the University’s general counsel and
the dean about renewing Wilkerson’s contract. Though school
policies gave Glazebrook an integral role in deciding whether to hire
and retain faculty, they also contemplated that Glazebrook would
consult her department’s “Personnel Affairs Committee” before
recommending Wilkerson’s non-renewal. She did not do so.
Rather, on July 3, 2014, she sent Wilkerson a letter (on University
letterhead) informing him that his appointment would not be
renewed. The letter reminded Wilkerson that his position was

                                  2
                 “renewable annually at the option of the University” and instructed
                 him how to appeal.

                 Wilkerson appealed to the College of Arts and Sciences Ad Hoc
                 Grievance Committee. That body permitted Wilkerson, with
                 counsel by his side, to present, object to, and confront witnesses and
                 evidence during a hearing. At this hearing, Glazebrook defended
                 her decision by citing Wilkerson’s “poor judgment.” The
                 Committee was unpersuaded. It recommended that the college dean
                 “reverse the non-renewal decision,” concluding that “the procedural
                 By-Laws of the Department were violated and . . . Glazebrook
                 provided insufficient evidence to justify the non-renewal.”

                 Wilkerson appealed again, this time to the interim Provost and Vice
                 President for Academic Affairs—[Warren Burggren]. Burggren
                 charged another committee with investigating further. This second
                 committee interviewed Wilkerson, C.B., Glazebrook, Goven, and
                 several other faculty members. It then issued a report, opining that
                 Glazebrook “did not follow due process” because she disregarded
                 the bylaws requiring the Personnel Affairs Committee to appraise
                 her decision. “Nonetheless,” the report observed, “Wilkerson did
                 indeed exercise poor professional judgment in his interactions with
                 [C.B.].” It also found Wilkerson’s chief objection—that Dean
                 Goven relied on ex parte statements regarding when Wilkerson
                 accepted the position of Director of Graduate Studies—“irrelevant
                 to the final outcome.” As this committee saw it, “[t]he charge of
                 poor judgment would remain whether or not Wilkerson was
                 [Director] because his involvement with [C.B.] was not appropriate
                 given her position as an incoming graduate student and employee in
                 the [Philosophy] Department.” Despite nodding toward a “final
                 outcome,” however, the report balked; it offered no view on whether
                 to reappoint Wilkerson.

                 By the time this report issued, Finley Graves had already replaced
                 Burggren as Provost. Graves reviewed the relevant records—
                 including those Wilkerson gave him—and upheld Glazebrook’s
                 decision. Wilkerson got word on March 17, 2015, and commenced
                 this lawsuit.

Wilkerson, 878 F.3d at 151–53.1




1. Plaintiff filed a Second Amended Complaint on May 4, 2018—after the Fifth Circuit’s decision (Dkt. #108).
However, the factual allegations in his Second Amended Complaint are nearly identical to those in his First Amended
Complaint (Dkt. #36).
                                                        3
       In his Second Amended Complaint, Plaintiff alleges retaliation pursuant to Title IX

(Dkt. #108 at ¶¶ 82–92). Specifically, Plaintiff claims UNT retaliated against him because he

testified, assisted, and participated in the investigations, proceedings, and hearings concerning his

alleged violations of UNT’s sexual harassment and consensual conduct policies (Dkt. #108 ¶ 87).

Plaintiff claims the evidence demonstrates UNT’s clear discriminatory animus (Dkt. #108 at

¶¶ 82–92).

       On September 7, 2018, UNT filed the motion for summary judgment at issue seeking

summary disposition of Plaintiff’s Title IX claim (Dkt. #122). On September 28, 2018, Plaintiff

filed a response to the motion (Dkt. #125). On October 5, 2018, UNT filed a reply to the motion

(Dkt. #126). Accordingly, UNT’s motion for summary judgment is ripe for review (Dkt. #122).

                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

                                                 4
interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                           ANALYSIS

         UNT moves for summary judgment on Plaintiff’s Title IX claim arguing: (1) Lakoski

preemption bars Plaintiff’s Title IX claim; (2) alternatively, the Supreme Court of the United States

has not recognized a Title IX “participation clause” claim; and (3) Defendant did not renew

                                                 5
Plaintiff’s contract because he exercised poor judgment (Dkt. #122 at pp. 16–28) (referencing

Lakoski v. James, 66 F.3d 751 (5th Cir. 1995)). 2 The Court addresses each argument in turn.

  I.    Lakoski Preemption

                 Title VII and Title IX

        Simply put, Title VII provides a remedy for employment discrimination whereas Title IX

provides a remedy for sex discrimination found in any education program or activity receiving

Federal financial assistance. See 20 U.S.C. § 1681; 42 U.S.C. § 2000e. Understandably, these

roles are muddled when federally funded universities terminate employees. In such situations,

“[t]he relationship between [T]itle VII and [T]itle IX is complex.” Lowrey v. Tex. A & M Univ.

Sys., 117 F.3d 242, 247 (5th Cir. 1997).

                 Lakoski and Lowrey

        The Fifth Circuit addressed the complex relationship between Titles VII and IX on at least

two occasions. In Lakoski, the Fifth Circuit held that “Title VII provides the exclusive remedy for

individuals alleging employment discrimination on the basis of sex in federally funded educational

institutions.” 66 F.3d at 753. In other words, “Title IX does not afford a private right of action

for employment discrimination on the basis of sex in federally funded educational institutions.”

Lowrey, 117 F.3d at 247.

        In Lowrey, the Fifth Circuit considered whether the holding in Lakoski applied to Title IX

retaliation claims. 117 F.3d at 242–53. The Fifth Circuit decided that Title IX created a private

cause of action for retaliation against the employees of federally funded educational institutions.

Id. Unlike employment discrimination on the basis of sex claims, the Fifth Circuit concluded that



2. The Court recently addressed a similar preemption argument raised by Defense Counsel in a separate case. See
Slabisak v. Univ. of Tex. Health Sci. Ctr. at Tyler, 4:17-CV-597, 2018 WL 1072511, at *2–3 (E.D. Tex. Feb. 27,
2018).
                                                      6
Title VII retaliation claims do not necessarily preempt Title IX retaliation claims when the alleged

retaliation concerns an employee who suffers unlawful retaliation “solely as a consequence of

complaints alleging noncompliance with the substantive provisions of [T]itle IX.” Id. at 254. The

Fifth Circuit explained:

               In order to determine whether [T]itle IX affords Lowrey a cause of
               action for retaliation, we must first “strip away” any allegations that
               would support a private cause of action for retaliation under [T]itle
               VII. To do so, we must distinguish between retaliation suffered by
               Lowrey as a consequence of her participation in complaints and
               investigations challenging alleged employment discrimination by
               [the university] and retaliation suffered as a consequence of her
               participation in complaints and investigations challenging alleged
               violations of [T]itle IX. Insofar as the former allegations form the
               basis of this retaliation claim, Lowrey’s cause of action is barred
               under the analysis employed in Lakoski.

Lowrey, 117 F.3d at 247. Accordingly, Title VII preempts a Title IX retaliation claim when the

alleged retaliation occurs as a consequence of the claimant’s participation in complaints and

investigations challenging alleged employment discrimination. Id. However, Title VII does not

preempt a Title IX retaliation claim when the alleged retaliation occurs as a consequence of the

claimant’s participation in complaints and investigations challenging alleged violations of

Title IX. Id. With this framework, the Court addresses UNT’s first argument.

               UNT’s Argument

       UNT argues “after stripping away any of [Plaintiff’s] allegations that would support a cause

of action for retaliation under Title VII—specifically, that [Plaintiff] participated in a sexual

harassment investigation arising from a student’s claim filed against him—[Plaintiff] is left

without any factual support for his Title IX claim.” (Dkt. #122 at pp. 18–19). Stated differently,

UNT contends that Plaintiff’s Title IX retaliation claim is preempted by Title VII because the

retaliation alleged by Plaintiff occurred as a consequence of Plaintiff’s participation in complaints

                                                 7
and investigations challenging employment discrimination, not violations of Title IX. See Lowrey,

117 F.3d at 247.

       Plaintiff pleads that UNT retaliated against him for “participating and providing evidence

in an investigation of a sexual harassment claim.” (Dkt. #108 ¶ 90). Further, Plaintiff contends

he “makes no complaint that he has been discriminated against because of his sex,” “does not claim

a hostile work environment,” nor does he claim “that it was his gender that was the basis for his

termination.” (Dkt. #125 ¶ 6). Plaintiff argues:

                  Lakoski preemption simply doesn’t exist here because the only
                  actions UNT took related to Wilkerson’s participation in a Title IX
                  investigation. See Lowrey, 117 F.3d at 254. That UNT terminated
                  Wilkerson’s employment does not magically transfer this to a Title
                  VII matter. UNT’s analysis is fundamentally flawed because even
                  though Title IX and Title VII share similar paths they are
                  nevertheless different roads.

(Dkt. #125 ¶ 8).

       The Court agrees. Plaintiff claims UNT terminated him in retaliation for his participation

in a Title IX investigation. Title VII does not preempt a Title IX retaliation claim when the alleged

retaliation occurs as a consequence of the claimant’s participation in investigations challenging

alleged violations of Title IX. Lowrey, 117 F.3d at 247. Accordingly, Lakoski preemption does

not apply here.

       The Court’s previous ruling in Slabisak is distinguishable. 2018 WL 1072511. In Slabisak,

the plaintiff’s Title IX deliberate indifference and retaliation claims alleged that she “was subjected

to a hostile work environment, which [the defendant] failed to address and correct; and moreover,

that [the defendant] retaliated against [the plaintiff] when she informed them of said hostile work

environment.” Id. Therefore, Title VII preempted the plaintiff’s Title IX retaliation claims as the




                                                   8
    plaintiff’s Title IX claims arose as a consequence of her participation in complaints challenging

    alleged employment discrimination, not violations of Title IX.

     II.    Remaining Arguments

            The Court has previously addressed and denied Defendant’s remaining arguments. See

    Wilkerson v. Univ. of N. Tex., 223 F. Supp. 3d 592, 602–03 (E.D. Tex. 2016) (finding Plaintiff can

    legally maintain his Title IX retaliation claim); Wilkerson v. Univ. of N. Tex., 4:15-CV-00540,

    2016 WL 6997213, at *4 (E.D. Tex. Nov. 30, 2016) (finding genuine issue of material fact on

.   Plaintiff’s Title IX retaliation claim). The Court will not readdress these issues here.

                                              CONCLUSION

            It is therefore ORDERED that Defendant’s Motion for Summary Judgment is hereby

    DENIED (Dkt. #122).

           SIGNED this 4th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                     9
